*542Judgment:
And now, to wit, this eighth day of March, 1821, the said petition coming on to be heard before the Court, and the allegations and proofs of the parties being heard, examined, and considered by the Court, this Court thinks fit to order adjudge and decree, and it is ordered adjudged and decreed by the Court that the said Mary Marshall, widow of said Samuel Marshall, do recover the dower of her the said Mary in one dwelling-house, and smoke-house, and in a certain lot of ground situate lying and being in the town of Lewes, fronting Shipcarpenter’s Street, beginning at the corner of the back street and the corner on Shipcarpenter’s Street, and running from said corner, along Shipcarpenter’s Street 98 feet, and from said corner along the back street 68 feet, said lot being 98 feet by 68, this quantity lying on the southwest side of the back street, and at the northeast corner of the said land and premises mentioned in the petition. And that the said dower be assigned and laid off to the said Mary Marshall.
And it is farther ordered and decreed by the Court that an order be directed to Caleb Rodney, Robert West, William Coleman, David Walker and Thomas L. Lodge, freeholders., to assign and lay off said dower.